IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


LORRAINE L. DAVIS, EXECUTRIX OF  :    No. 210 MAL 2016
THE ESTATE OF: JOHN J. HUDSON,   :
DECEASED                         :
                                 :    Petition for Allowance of Appeal from
                                 :    the Unpublished Judgment Order and
            v.                   :    Order of the Superior Court at No. 507
                                 :    MDA 2015 entered on February 23,
                                 :    2016, affirming the Order Entered of
HCR MANORCARE, LLC; MANOR CARE :      the Lancaster County Court of Common
OF LANCASTER PA, LLC D/B/A       :    Pleas at No. CI-14-06658 entered on
MANORCARE HEALTH SERVICES -      :    February 25, 2015
LANCASTER; MANORCARE HEALTH      :
SERVICES, INC. A/K/A MANORCARE   :
HEALTH SERVICES, LLC; MANOR      :
CARE, INC.; HCR MANORCARE, INC.; :
HCR IV HEALTHCARE, LLC.; HCR III :
HEALTHCARE, LLC; HCR II          :
HEALTHCARE, LLC; HCR             :
HEALTHCARE, LLC; HCRMC           :
OPERATIONS, LLC; HEARTLAND       :
EMPLOYMENT SERVICES, LLC; THE    :
LANCASTER GENERAL HOSPITAL AND :
LANCASTER GENERAL HEALTH         :
                                 :
                                 :
PETITION OF: HCR MANORCARE, LLC; :
MANOR CARE OF LANCASTER PA, LLC :
D/B/A MANORCARE HEALTH SERVICES :
- LANCASTER; MANORCARE HEALTH    :
SERVICES, INC. A/K/A MANORCARE   :
HEALTH SERVICES, LLC; MANOR      :
CARE, INC.; HCR MANORCARE, INC.; :
HCR IV HEALTHCARE, LLC.; HCR III :
HEALTHCARE, LLC; HCR II          :
HEALTHCARE, LLC; HCR             :
HEALTHCARE, LLC; HCRMC           :
OPERATIONS, LLC; HEARTLAND       :
EMPLOYMENT SERVICES, LLC         :


                                  ORDER
                                             DECIDED: November 15, 2016
PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is GRANTED, the order of the Superior Court is VACATED, and this matter is

REMANDED to the Superior Court for further proceedings in light of Taylor v.

Extendicare Health Facilities, Inc., et al., ___ A.3d ___, 2016 WL 5630669 (Pa. filed

Sept. 28, 2016).




                                 [210 MAL 2016] - 2